


109 HR 5712 IH: Securities and Exchange Commission

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5712
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Kanjorski, and Mr.
			 Capuano) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Investment Advisers Act of 1940 to authorize
		  the Commission to require the registration of hedge fund advisers under that
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Securities and Exchange Commission
			 Authority Restoration Act of 2006.
		2.Authority to limit
			 exemptionSection 203 of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–3) is amended by adding at the
			 end the following new subsection:
			
				(l)Authority to
				limit exemption
					(1)AuthorityThe
				Commission may, by rule or regulation, limit the availability of the exemption
				provided by subsection (b)(3), and require the registration under this section,
				of an investment adviser by requiring that certain shareholders, partners, and
				beneficial owners of, or investors in, clients of the adviser shall also be
				counted as clients themselves for purposes of such subsection, as the
				Commission determines necessary in the public interest or for the protection of
				investors.
					(2)Rule of
				constructionThe treatment of
				a shareholder, partner, beneficial owner, or investor as a client for purposes
				of registration under this section shall not affect, and shall not be affected
				by, the treatment of such persons not as clients for purposes of section 206 or
				any other section of this
				title.
					.
		
